Dismissed and Opinion filed September 30, 2004








Dismissed and Opinion filed September 30, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00654-CV
____________
 
KIMBERLY
BOLDEN, Appellant
 
V.
 
BRAESWOOD
OAKS, L.P. SMI REALTY, Appellee
 

 
On Appeal from the
270th District Court
Harris County,
Texas
Trial Court Cause No. 02‑25496
 

 
M E M O R A N D U M  O P I N I O N
This is an appeal from a judgment signed April 29, 2004.  The notice of appeal was filed on July 6,
2004.  To date, the filing fee of $125.00
has not been paid.  No proper affidavit
of indigence was filed with or before the notice of appeal.  See Tex.
R. App. P. 20.1.  Therefore, on
August 26, 2004, the Court issued an order stating that unless appellant paid
the appellate filing fee of $125.00 within fifteen days of the date of the
order, the appeal would be dismissed.  




The filing fee has not been paid, and appellant has not
responded to the Court=s order of August 26, 2004.
Accordingly, the appeal is ordered dismissed.  See Tex.
R. App. P. 42.3(c).  
 
PER CURIAM
 
 
Judgment rendered and Opinion
filed September 30, 2004.
Panel consists of Justices Yates,
Edelman, and Guzman.